Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 1 of 6




DISTRICT COURT, DOUGLAS COUNTY, STATE
OF COLORADO
                                                             DATE FILED: March 18, 2019 2:55 PM
Court Address:                                               FILING ID: E9A85DD3F59E6
4000 Justice Way                                             CASE NUMBER: 2019CV30234
Castle Rock, CO 80109

________________________________________                       ▲ COURT USE ONLY ▲
                                                             ___________________________
Sandra Forgey,
                                                             Case Number:
Plaintiff,

v.
                                                             Div.:     Crtrm.:
Target Stores, and John Does 1-10,

 Defendants.
_____________________________________________

Richard J. Banta #3108
The Law Office of Richard J. Banta, P.C.
501 South Cherry Street, Suite 1100
Denver, Colorado 80246
Tel. (303) 860-8048
Fax (303) 333-1195
Email: rjbanta@comcast.net

                                         COMPLAINT

        Come now Plaintiff, Sandra Forgey, through counsel, the Law Office of Richard J. Banta,

P.C. and files this Complaint against the Defendants Target Stores and John Does 1-10. In

support of such Complaint, Plaintiff states the following:

                                     GENERAL ALLEGATIONS

        1.     Plaintiff Sandra Forgey was at all times material hereto a resident of Douglas

               County, State of Colorado.

        2.     Defendant Target at all material times hereto operated a store at 11150 South

               Twenty Mile Road, Parker, County of Douglas, State of Colorado.




                                                              EXHIBIT A, Page 1 of 6
Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 2 of 6




      3.    Defendants John Doe 1-10 were upon information and belief employees of or

            worked under the direction of Defendant Target.

      4.    The matter forming the basis of this suit occurred in Douglas County, State of

            Colorado.

      5.    Venue is proper in Douglas County. C.R.C.P.98

                               STATEMENT OF FACTS

      6.    On January 22, 2017, Ms. Forgey purchased a Schwinn woman’s model mountain

            bicycle from the Defendant Target.

      7.    She also on the same date purchased a Schwinn mountain bicycle in the men’s

            model for her husband, along with two bicycle helmets.

      8.    Upon information and belief, the bicycles were assembled at the Target store,

            either by Target employees or individuals working under the direction of Target.

      9.    Ms. Forgey rode her bicycle for a short period on January 22, 2017 without

            incident.

      10.   On January 23, 2017, Ms. Forgey went for a bicycle ride when suddenly and

            without warning the front-tire turned sharply to the right. Ms. Forgey was

            violently thrown from the bicycle, landing head-first on the pavement on her right

            side. She was wearing a helmet.

      11.   After falling violently to the ground, Ms. Forgey was stunned, dazed and had a

            headache.

      12.   Following the incident, Ms. Forgey called the Target Store to inform them about

            the accident and how the bike came apart.

      13.   She then went to the store and completed an incident report.

                                                                                               2



                                                          EXHIBIT A, Page 2 of 6
Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 3 of 6




      14.   There was nothing in the appearance of the bicycle on either January 22nd or

            January 23rd to suggest there was an assembly problem.

      15.   On January 29, 2017, Target provided Ms. Forgey with a replacement bicycle.

      16.   The bicycle purchased on January 22, 2017 for her husband Mr. Forgey had not

            been ridden.

      17.   Due to concerns over Ms. Forgey’s fall, the couple took Ms. Forgey’s

            replacement bicycle and the bicycle purchased for Mr. Forgey to a bicycle shop to

            be inspected.

      18.   The bicycle shop concluded that the bikes had been improperly assembled.

      19.   In the weeks following the accident, Ms. Forgey experienced headaches, pain in

            her neck and upper extremity areas, low back pain, mid back stiffness, irritability,

            depression, anxiety, insomnia, blurred vision, dizziness, delayed thinking,

            sensitivity to light, sensitivity to noise, confusion, slurred speech and

            forgetfulness.

      20.   The force and nature of impact were sufficient to cause Ms. Forgey’s injuries.

      21.   She was as a result of this incident diagnosed with a concussion and a disc bulge

              at C5-6.

      22.   Her symptoms improved within six months of the incident, but her neck pain,

            upper extremity symptoms and headaches have not resolved. This has

            significantly affected Ms. Forgey’s daily activities and quality of life.




                                                                                                3



                                                            EXHIBIT A, Page 3 of 6
Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 4 of 6




                              FIRST CLAIM FOR RELIEF

                                        (Negligence)

      23.   Plaintiffs incorporate by reference the allegations set forth in paragraphs 1 thru

            22.

      24.   On or about January 23, 2017 Plaintiff Sandra Forgey was riding a bicycle she

            had purchased from Defendant Target when the steering mechanism on the

            bicycle failed causing her to be thrown violently to the ground.

      25.   The steering mechanism failed due to the negligent assembly of the bicycle by

            employees or individual acting under the direction and control of Defendant

            Target.

      26.   As a direct and proximate cause of the aforementioned negligent acts of the

            Defendant Target and others, Plaintiff sustained and continues to sustain past and

            future physical and mental pain and suffering, medical and hospital expenses, both

            past and future, permanent disfigurement, permanent injuries, permanent disability,

            loss of earning capacity and loss of enjoyment of life. Plaintiff Sandra Forgey has

            incurred reasonable medical expenses in conjunction with her injuries and will in the

            future incur future medical hospital and related expenses.

      27.   As a direct and proximate cause of the aforementioned negligent acts of the acts of

            the Defendant Target and others, Plaintiff has suffered and will continue to suffer

            losses, both economic and noneconomic.

                             SECOND CLAIM FOR RELIEF

                                   (Respondeat Superior)

      28.   Plaintiff incorporate by reference the allegations set forth in paragraphs 1 thru 27.

                                                                                                  4



                                                            EXHIBIT A, Page 4 of 6
Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 5 of 6




        29.     As a direct and proximate cause of the aforementioned negligent acts attributable to

                Defendant Target Stores, Inc. under the doctrine of Respondeat Superior, Plaintiff

                sustained and continues to sustain past and future physical and mental pain and

                suffering, medical and hospital expenses, both past and future, permanent

                disfigurement, permanent injuries, permanent disability, loss of earning capacity and

                loss of enjoyment of life. Plaintiff Sandra Forgey has incurred reasonable medical

                expenses in conjunction with her injuries and will in the future incur future medical

                hospital and related expenses.

        30.     As a direct and proximate cause of the aforementioned negligent acts attributable to

                Defendant Target under the doctrine of Respondeat Superior, Plaintiff has suffered

                and will continue to suffer losses, both economic and non-economic.

        WHEREFORE, Plaintiff Sandra Forgery prays for compensatory damages against the

Defendants in an amount to be proven at trial. The Plaintiff requests interest from the date of the

incident in question, pursuant to statute, attorney fees, court costs, including but not limited to,

expert witness fees, deposition expenses, and such other and further relief as the Court deems just

and proper.

                                           JURY DEMAND

              PLAINTIFF HEREBY DEMANDS TRIAL TO A JURY OF SIX (6).

Dated: March 18th, 2019

                                                                         Respectfully submitted,



                                                                          s/Richard J. Banta
                                                                          Richard J. Banta


                                                                                                        5



                                                                  EXHIBIT A, Page 5 of 6
Case 1:19-cv-01177-SKC Document 1-1 Filed 04/22/19 USDC Colorado Page 6 of 6




   Plaintiffs’ Address:
   4422 Mt. Shavano Street
   Brighton, CO 80601


A signed original of this Complaint is on file at the Law Office of Richard James Banta, P.C.




                                                                                                6



                                                             EXHIBIT A, Page 6 of 6
